UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7777



HENRY GILMORE,

                                              Plaintiff - Appellant,

          versus


HENRY BROWN, Correctional Officer, 3rd Shift;
DEZERREL WALKER, Correctional Officer, Lieu-
tenant, 3rd Shift,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-63-5-BO)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Gilmore, Appellant Pro Se. Sharon Coull Wilson, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Gilmore appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Gilmore v. Brown, No. CA-98-63-5-BO

(E.D.N.C. Nov. 4, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2